246 N.W.2d 35 (1976)
In re Petition for Reinstatement of William Rudolph LINDQUIST as an Attorney at Law.
No. 46451.
Supreme Court of Minnesota.
September 3, 1976.
*36 William R. Lindquist, pro se, and W. N. Bernard, Willmar, for petitioner.
Henry W. McCarr, Administrative Director, and Francis V. Harris, Asst. Director, State Board of Professional Responsibility, Minneapolis, for objector.
Considered and decided by the court without oral argument.
PER CURIAM.
The petitioner, William Rudolph Lindquist, was disbarred from the practice of law in the State of Minnesota on January 14, 1944. In re Disbarment of William Rudolph Lindquist, 216 Minn. 344, 12 N.W.2d 719 (1944). That proceeding, which was uncontested, resulted from petitioner's conviction in the Federal court on October 5, 1943, for failing to report for induction in the armed forces of the United States. He was sentenced to Federal prison at Sandstone, Minnesota, and released on June 15, 1944. On December 23, 1947, petitioner received a full pardon from the President of the United States.
Mr. Lindquist is now 71 years of age and has not practiced law for nearly 33 years. Much of that time he has devoted to missionary work in Brazil and Mexico. Although he did not obtain status as a conscientious objector, there is evidence that his refusal to report for induction was prompted by a religious conviction against war and against the use of military force to resolve conflicts among nations and their people. Apart from his Federal conviction, Mr. Lindquist's record appears to be unblemished. There is no suggestion that during the years he was in practice he was guilty of any impropriety in his dealings with his clients, the public, or the court. Under these unique circumstances his petition for reinstatement is granted. However, because of his age and his professional inactivity, it is obvious to petitioner, as it is to us, that it is not in his interest or the public's for Mr. Lindquist now to resume active practice. Accordingly, he seeks only retired status under Rule 2(a),[1] Rules for Registration of Attorneys, dated August 4, 1970.
The application of William Rudolph Lindquist for reinstatement to the bar of Minnesota as an attorney at law with retired status is granted.
NOTES
[1]  Rule 2(a) is as follows: "The following attorneys and judges shall pay an annual registration fee of Twelve Dollars ($12.00): (a) Any attorney who has reached the age of 70 years and files annually with the clerk of supreme court an affidavit that he is not engaged in the practice of law."